MEMORANDUM OPINION
                                         No. 04-11-00512-CV

     THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF
                    B.J., AS A MENTALLY ILL PERSON

                         From the Probate Court No. 1, Bexar County, Texas
                                   Trial Court No. 2011MH1686
                          Honorable Polly Jackson Spencer, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 4, 2012

MOTION TO WITHDRAW GRANTED; AFFIRMED

           This is an accelerated appeal from a trial court’s judgment involuntarily committing B.J.

for temporary mental health services. Appellant’s court-appointed appellate attorney has filed a

motion to withdraw and a brief containing a professional evaluation of the record demonstrating

there are no arguable grounds to be advanced and concluding the appeal is frivolous. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967). See State ex rel. L.E.H.,

228 S.W.3d 219, 220 (Tex. App.—San Antonio 2007, no pet.) (applying Anders procedure to

appeals from involuntary commitment orders); see also State ex rel. P.H., Nos. 04-10-00448-CV

& 04-10-00449-CV, 2010 WL 5541087, at *1 (Tex. App.—San Antonio Dec. 29, 2010, no pet.)

(mem. op.) (same); State ex rel. T.R.G., No. 07-05-0179-CV, 2005 WL 2152915 (Tex. App.—
                                                                                     04-11-00512-CV


Amarillo Sep. 7, 2005, no pet.) (mem. op.) (same). Appellant was provided a copy of the brief

and informed of her right to review the record and file her own brief. See Nichols v. State, 954
S.W.2d 83, 85-86 (Tex. App.—San Antonio July 23, 1997, no pet.). By order dated October 14,

2011, this court advised appellant of the procedure for obtaining the record and reminded her of

her right to file her own brief. Appellant neither attempted to obtain the record nor did she file a

pro se brief.

        We have reviewed the record and the attorney’s brief and agree with counsel that the

appeal is frivolous and without merit. Accordingly, we grant the motion to withdraw and affirm

the trial court’s judgment.


                                                  Marialyn Barnard, Justice




                                                -2-